DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10-12 are objected to because of the following informalities:  
Claim 1 – “strenght" should be “strength”.
Claims 10-12 are duplicates of claims 2-4, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, it is unclear how the value of Ro is determined and how much it can 
vary from Ra and still satisfy the limitation “Ra ~ Ro”. 
The specification defines Ro as geometric factors which affect strength divided by geometric factors with affect pressure loss.  However, the specification fails to adequately define or explain the term “geometric factors”.  The specification gives an example of a “geometric factor” as including, but not limited to, a pipe’s inner and outer diameter.  Therefore it is unclear what other “geometric factors” could be used to establish the optimization ratio or what constitutes a “geometric factor”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7, 9-27, 29-30, 32-34 all use the term “about” making it the claims unclear as to 
the exact range value being recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19, 22-23, 28-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a standard 5” grade E-75 drill pipe as disclosed at http://www.drill-pipes.com/drill-pipe-specifications.php.
In regard to claims 1-19, http://www.drill-pipes.com/drill-pipe-specifications.php 
discloses standard 5” grade E-75 pipe as having pipe body and tool joint dimensions satisfying the equation Ra = (Tjod+Pod)/(TJid+Pid) where Tjod = 6.625, Pod = 5, Pid = 4.276, Tjid = 3.75 and therefore Ra equals 1.448, which is in the range 1.32 to 1.58 and Ra ~ Ro making, Ro approximately 1.44.  A pipe with a 5 inch outer diameter can be inserted into a production hole from 7 7/8 inches to 12 ¼ inches. 
	In regard to claims 22-23, the wall thickness of 5” grade E-75 is .362 inches, which is about .361 inches.
	In regard to claims 28-34, the standard 5” grade E-75 pipe is provided with tool joint ends for connecting the pipes in a string and Ra equals 1.44, as described in further detail above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over http://www.drill-pipes.com/drill-pipe-specifications.php. 
Regarding claims 20-21 and 24-27 http://www.drill-pipes.com/drill-pipe specifications.php, does not disclose grade E-75 pipe as having the exact dimension recited by the Applicant.  However, it would have been obvious to one of ordinary skill in the art to make drill pipe with the recited dimensions because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679